Shamon, J.
In this action begun under the Uniform Reciprocal Support Act, G. L. (Ter. Ed.) c. 273A, in the Court of Oyer and Terminer, General Jail Delivery and Court of Quarter. Sessions of the Peace of Delaware County, Pennsylvania, the petitioner sought an order of $100 weekly for the support of herself and the two minor children of the parties.
In the Boston Municipal Court the petitioner was awarded the sum of $250 per *79month in November, 1963 By Chief Justice Adlow.
On December 27, 1963, the petitioner appeared before the Pennsylvania court for a revision of the order of $250 awarded to her by the Boston court. A transcript of her evidence in the Pennsylvania court was incorporated in the report before the Appellate Division of this court.
On June 3, 1964, the petitioner sought a modification of the order of November, 1963 in which she was awarded $250 per month.
The transcript of the evidence given by her in the Pennsylvania .court was considered by Special Justice Joseph Gorrasi as part of the evidence and after the hearing the court entered an order requiring the respondent to pay to the petitioner the sum of $350 for the support of herself and children.
The respondent seeks a review of the action because of the denial of his three requests for rulings which are as follows:
1. The only issue before the court is whether the Petitioner needs or is entitled to $100.00 per month additional for a separate apartment only.
2. The evidence requires a finding that the Petitioner is not entitled to any additional money, other than $250.00 per month.
3. The law requires a finding that the Petitioner is not entitled to any additional money, other than $250.00 per month.
Samuel J. Collis, of Boston, for the Petitioner.
Herbert D. Lewis, of Boston, for the Respondent.
In disposing of these requests for rulings, which we consider as without merit, it is sufficient to hold that the finding of the judge, at the hearing in this court on June 3, 1964, for modification of the order of November, 1963, wherein the petitioner was awarded the sum of $350, was within his discretion and sound judgment. The judge had the transcript of the petitioner’s evidence before him and was not bound by the prior finding of $250 made in this court in November, 1963. It was entirely within his discretion to hear the case de nova and to order a larger sum under the circumstances. The attempt of the respondent to limit the modification hearing of June 3, 1964 to a single issue, was unwarranted and sought to' encase the discretion of the judge in a strait-jacket. Report dismissed.